DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 3, 6-7, 20-22, 25, 27, 31-36) in the reply filed on 11/3/2021 is acknowledged. Claims 1, 3, 6-7, 11, 14-15, 19-22, 25, 27, 31-37 are pending. Claim 11, 14-15, 19 and 37 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1, 3, 6-7, 20-22, 25, 27, 31-36 are the subject of the present Official action.  

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/402,310 and PCT/US2017/054268 filed on 9/30/2016 and 9/29/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 9/30/2016. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.


Notice of Non-Compliance
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.” For instance, the specification filed on 3/29/2019 references SEQ ID NO: 1, however the application file does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.

Statement on Claim Interpretation
Independent claims 1 and 20 describe a Paramyxoviridae viral vector for reprogramming somatic cells comprising reprogramming factors and a nucleic acid sequence targeted by a miRNA. Taking the broadest reasonable interpretation, the claimed viral vector does not necessarily need to code for a miRNA, rather only needs to contain a nucleic acid sequence which is targeted by ANY microRNA associated with pluripotency of ANY length. 
Furthermore, the claim preamble reciting “reprogramming somatic cells into iPSCs” is considered intended use language. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the intended use limitation of “reprogramming somatic cells into iPSCs”. 
Additionally, due to the aforementioned sequence compliance issues, it is assumed that SEQ ID NO: 1 encodes for miR375. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 20-22, 25, 31-36 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Belmonte et al. WO 2014/037574, published 3/13/2014 (hereinafter Belmonte, cited in applicants IDS). 
Belmonte describes methods for enhancing the reprogramming of somatic cells into induced pluripotent stem cells (iPSCs) using viral vectors encoding a plurality of reprogramming factors and micro RNAs (miRNAs) associated with pluripotency (Belmonte, abstract). Belmonte describes the transduction of reprogramming factors including OCT4, SOX2, KLF4 and cMYC (Belmonte, pg 1). Belmonte describes how miRNAs can enhance the reprogramming efficiency by specifically regulating the expression of downstream targets by mRNA destabilization and translational inhibition (Belmonte, pg 3). Belmonte lists numerous miRNAs which would work in conjunction with the transfection of reprogramming factors to improve the reprogramming of somatic cells into iPSCs (Belmonte, pg 4). Belmonte describes possible viral vectors including paramyxovirus (e.g. measles and sendai) viral vectors (Belmonte, pg 13). Belmonte describes methods for plasmid construction and retroviral production (Belmonte, pg 22). The description in claim 20 of viral polypeptides and the location of reprogramming factors within the paramyxovirus are considered inherent features of any paramyxovirus viral vector since these are endogenous viral polypeptides which would have been implicitly present. Inherent features need not be recognized at the time of invention, see MPEP 2112. Belmonte provides examples for human inducible systems for . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Belmonte (supra) as applied to claims 1, 3, 6, 20-22, 25, 31-36 above in further view of Anokye-Danso et al. "How microRNAs facilitate reprogramming to pluripotency." Journal of cell science 125.18 (2012): 4179-4787 (hereinafter Danso). 
Belmonte does not expressly describe an encoded nucleic acid sequence targeted by miR375 as recited in claims 7 and 27. 
Danso describes how miRNAs can facilitate the reprogramming of somatic cells into iPSCs. Danso shows the connection between miRNAs and the core transcription factors regulating pluripotency (Danso, Fig 1). Danso expressly lists miR-375 as a miRNA important for regulating core transcriptional factors such as OCT4, SOX2 and NANOG (Danso, Fig 1 and intro). Danso describes the molecular mechanisms of how miRNAs such as miR-375 can act to promote reprogramming by regulating core transcriptional factors 
It would have been prima facie obvious to one of ordinary skill in the art to encode a nucleic acid sequence targeted by miR-375 as described by Danso into the paramyxovirus viral vector encoding OCT4, SOX2, KLF4 described by Belmonte to achieve improved reprogramming efficiencies. It would have been a matter of simply substituting one known miRNA for another to yield predictable results since Belmonte describes numerous embodiments wherein similar miRNAs are delivered into somatic cells targeting core transcriptional factors such as OCT4, SOX2 and NANOG. One would have been motivated to use miR-375 given its particular ability to target OCT4 which regulates the mesenchymal-epithelial transition. Thus, one would have a reasonable expectation of success in targeting core transcriptional factors like OCT4, thus exerting a higher degree of control over the mesenchymal-epithelial transition to improve somatic cell reprogramming. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633


/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633